Case 1:20-cv-02690-JMS-DLP Document 1-1 Filed 10/15/20 Page 1 of 15 PageID #: 15




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  ERIK M. GOODWIN,                )
                                  )
             Plaintiff,           )
                                  )
        v.                        )              Case No. 1:20-cv-2690
                                  )
  EXPERIAN INFORMATION SOLUTIONS, )              Removed from Marion Superior Court,
  INC.,                           )              Civil Division 2,
                                  )              Cause No. 49D02-2009-MI-032177
            Defendant.
                                  )
                                  )


                         INDEX OF STATE COURT RECORD

     DATE                                        DESCRIPTION
                Erik M. Goodwin v. Experian Information Solutions, Inc., Marion Superior Court,
    9/17/2020   Civil Division 2, Cause No. 49D02-2009-MI-032177, Chronological Case Summary

    9/17/2020   Appearance

    9/17/2020   Complaint

    9/17/2020   Summons
                Certified Mail Returned
    9/25/2020   Summons was issued 9/17/2020. Service by certified mail on CT Corporation System
                on 9/22/2020 postmarked 9/18/2020. Return of Service docketed on 9/25/2020


                                          By:   s/Leah L. Seigel
                                                Leah L. Seigel
                                                BARNES & THORNBURG LLP
                                                11 S. Meridian Street
                                                Indianapolis, Indiana 46204
                                                Telephone:     (317) 236-1313
                                                Facsimile:     (317) 231-7433
                                                Email: leah.seigel@btlaw.com

                                                Attorney for Defendant Experian
                                                Information Solutions, Inc.
Case 1:20-cv-02690-JMS-DLP Document 1-1 Filed 10/15/20 Page 2 of 15 PageID #: 16




                                CERTIFICATE OF SERVICE
                                                                                           15th day
        The undersigned hereby certifies that a copy of the foregoing has been served this ___

 of October, 2020, by electronically filing the same with the Clerk of the Court using the CM-ECF

 and was separately emailed to counsel. A courtesy copy will also be mailed to:

                              John T. Steinkamp, Esq.
                              5214 S. East Street, Suite D-1
                              Indianapolis, IN 46227
                              john@johnsteinkampandassociates.com




                                                     /s/Leah L. Seigel
                                                     Leah L. Seigel




                                                 2
Case 1:20-cv-02690-JMS-DLP Document 1-1 Filed 10/15/20 Page 3 of 15 PageID #: 17


                          This is not the official court record. Official records of court proceedings may only be
                          obtained directly from the court maintaining a particular record.


Erik M Goodwin v. Experian Information Solutions, Inc.
Case Number                49D02-2009-MI-032177

Court                      Marion Superior Court, Civil Division 2

Type                       MI - Miscellaneous Civil

Filed                      09/17/2020

Status                     09/17/2020 , Pending (active)


Parties to the Case
Defendant Experian Information Solutions, Inc.

Plaintiff     Goodwin, Erik M
     Attorney                 John Thomas Steinkamp
                              #1989149, Retained
                              5214 S East ST
                              STE 1D
                              Indianapolis, IN 46227
                              317-782-9800(W)


Chronological Case Summary
 09/17/2020 Case Opened as a New Filing


 09/17/2020 Appearance Filed
              Appearance

              For Party:             Goodwin, Erik M
              File Stamp:            09/17/2020

 09/17/2020 Complaint/Equivalent Pleading Filed
              Complaint

              Filed By:              Goodwin, Erik M
              File Stamp:            09/17/2020

 09/17/2020 Subpoena/Summons Filed
              Experian Summons

              Filed By:              Goodwin, Erik M
              File Stamp:            09/17/2020

 09/25/2020 Certified Mail Returned
              GREEN CARD SIGNED.

              Party Served:          Experian Information Solutions, Inc.


Financial Information
* Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
  balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
  balances shown, please contact the Clerk’s Office.
Case 1:20-cv-02690-JMS-DLP Document 1-1 Filed 10/15/20 Page 4 of 15 PageID #: 18


Goodwin, Erik M
Plaintiff

            Balance Due (as of 10/15/2020)
            0.00

            Charge Summary
            Description                                                        Amount            Credit           Payment
            Court Costs and Filing Fees                                        157.00            0.00             157.00

            Transaction Summary
            Date              Description                                      Amount
            09/17/2020        Transaction Assessment                           157.00
            09/17/2020        Electronic Payment                               (157.00)



                       This is not the official court record. Official records of court proceedings may only be
                       obtained directly from the court maintaining a particular record.
                                                                        Filed: 9/17/2020 11:17 AM
Case 1:20-cv-02690-JMS-DLP Document 1-1 Filed 10/15/20
                            49D02-2009-M|-0321 77      Page 5 of 15 PageID   #: 19
                                                                                                                               Clerk
                                       Marion Superior Court,   Civil Division 2                              Marion County, Indiana




  STATE OF INDIANA                                          IN      THE MARION SUPERIOR COURT
                                                     SS:
  COUNTY OF MARION
  ERIK M. GOODWIN,

         Plaintiff,


          VS.


  Experian Information Solutions,      Inc.


          Defendant.



                          APPEARANCE BY ATTORNEY IN A CIVIL CASE

 Party Classiﬁcation:     Initiating   X       Responding       _            Intervening



         Comes now Attorney John T. Steinkamp, and         enters his appearance     0n behalf of Plaintiff, Erik

 M. Goodwin,    in the above-entitled civil proceeding.




                                                     Respectfully submitted


                                                    /s/ John T. Steinkamp
                                                     John T. Steinkamp, #1 9891-49
                                                    Attorneyfor Plaintiﬂ
                                                    5214 S. East Street, Suite D-l
                                                     Indianapolis,      IN 46227
                                                     (3 17) 780-8300
                                                     (317) 217-1320
                                                    john@j ohnsteinkampandassociates.com
       Case 1:20-cv-02690-JMS-DLP Document 1-1 Filed 10/15/20
                                   49D02-2009-Ml-0321 77      Page 6 of 15 PageID  #:9/17/2020
                                                                               Filed: 20       11:17 AM

                                                              ﬁluqu M, Q Ni&                                                                               Marion County, lngilaeg



                                                                                                           In the     Marion Superior Court,      Room      No.




                                   Erik M. Goodwin
                                                                            Plaintiff



                                               _VS_                                                              Cause

                  Experian Inofrmation Solutions, Inc



                                                                            Defendant



T0 DEFENDANT:                   (Name)
                                                                  Experian            c/o     CT Corporation System
                                                                           150 West Market Street,                        Ste.      800
                                (Address)

                                                                                     Indianapolis, IN, 46204

       You        are hereby notiﬁed that         you have been sued by the person named as                             plaintiff   and    in   the Court indicated
above.

       The        nature of the suit against you         is    stated in the complaint           which      is   attached to this         Summons.    It    also states
the relief sought or the           demand made     against    you be the   plaintiff.


       An answer or other appropriate response in writing to the complaint must be ﬁled either by you or your attorney
within   twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23), days if
this   Summons was received by mail), or a judgment by default may be rendered against you for the relief demanded
by   plaintiff.


       If        you have a claim        for relief against the plaintiff arising              from the same transaction or occurrence, you must
assert      it   in   your written answer.

       If   you need the name of an          attorney,you may contact the Indianapolis Bar Association Lawyer                        Referral Service (269-2222),
or the Marion County Bar Association                Lawyer Referral Service (634—3950).                          ‘_




Dated
                      9/17/2020                                                mu L,    f.
                                                                                                      (L         £42m») U;
                                                                                                                           K

                                                                                             Clerk,   Marion Superior Court

                      (The following manner of service of summons               is   hereby designated.)

                  V           Registered or certiﬁed mail.

                              Service at place of employment, to-wit:

     :Service                         on individual      (Personal or copy) at above address

     _Service                         on agent. (Specify)                                       CT corporation SyStem
                              Other service. (Specify)


       John             T.   Steinkamp, 19891-49
Attorney for Plaintiff
                                                                                             Marion County Superior Count
  521 4 S. East.                    St.,     D1    Indpls, IN                                200 East Washington Street
Address                                                                                      Indianapolis, IN 46204


                          (31   7)780—8300
Telephone                                                                                    Telephone

Form #209
               Case 1:20-cv-02690-JMS-DLP Document 1-1 Filed 10/15/20 Page 7 of 15 PageID #: 21
                                         SHERIFF’S RETURN 0N SERVICE 0F SUMMONS
    lhereby     certify that   I   have served     this   summons 0n    the   _______             day of                                        ,   20

    (1)   By   delivering a copy of the       Summons and       a copy of the complaint to the defendant,

    (2)   By   leaving a copy of the     Summons and         a copy of the complaint a;

which is the dwelling place or usual place of abode of

and by mailing a copy of said summons to said defendant                  at the     above address.

    (3)   Other Service or Remarks:




Sheriff’s Costs                                                                                          Sheriff

                                                                                                         By:
                                                                                                               Deputy

                                                     CLERK’S CERTIFICATE 0F MAILING
    I    hereby certify that on      the_                  day of                                    ,   20-                   ,   I   mailed a copy of     this   Summons and      a ccpy of the

complaint to the defendant,                                                                               ,   by                                            mail, requesting a return receipt,
at the   address furnished by the plaintiff.


                                                                                                         Clerk,         Marion Superior Court

Dated:                                                              ,   20                               By:
                                                                                                               Deputy

                                          RETURN 0N SERVICE 0F SUMMONS BYMAIL
     I   hereby certify that the attached return receipt was received by                      me showing                 that the       Summons and        a copy of the compfaint mailed to

defendant                                                      was accepted by           the defendant             on the                      day of                               ,   20
    I    hereby certify that the attached return receipt was received by                     me    showing          that the           Summons and       a copy of the complaint was returned

not accepted on the     ===.day of                                             ,
                                                                                   20
     I   hereby certify that the attached return receipt was received by                      me showing                 that the       Summons and        a copy of the complaint mailed to

defendant                                                                     was accepted by                                                                                  on behalf of said

defendant on the                     day of                               ,
                                                                              20
                                                                                                         Clerk,         Marion Superior Court

                                                                                                         By:
                                                                                                               Deputy




          "1       >       >g                                                                                             m                                                   ITI            O
          g
         g.
                   a
                   a
                           32
                           '1:                ||
                                                                                                                   “gm                                                        %              fa
                                                                                                                                                                                             8
                           =_|                                                                                                                                                z
          o
          g
                   g;


                           w
                           QS-
                           39.
                                                                                                                          FU
                                                                                                                          a
                                                                                                                          WC!)
                                                                                                                                                                              '0
                                                                                                                                                                              o
                                                                                                                                                                              °
                                                                                                                                                                              g-
                                                                                                                                                                                             2
                                                                                                                                                                                             .o



                           35":
                           ig
                           ap
                           a_x
                                                                                        V3

                                                                                        E
                                                                                        a
                                                                                                                          8C
                                                                                                                          C
                                                                                                                                                                              s-



                                                                                        u!                                a
                                    8
                                    (o
                                    -‘
                                                                                        wu
                                                                                                                          wz                                        <
                                                                                                                                                                    (n


                                    .p
                                    ‘9
                                                                                        2
                                                                                        8
                                                                                                                          go
                                                                                                                          8
                                                                                                                                                                                             g
                                                                                        a                                 éz
                                                                                                                          -m                        U                    E
                                                                                                                                                                                             5
                                                                                                                                                                                             z
                                                                                                                                             "9;,                        E.                  .0



                                                                                                                                                                         m
                                                                                             ||                    ||
                                                                        Filed: 9/17/2020 11:17 AM
Case 1:20-cv-02690-JMS-DLP Document 1-1 Filed 10/15/20
                            49D02-2009-M|-0321 77      Page 8 of 15 PageID   #: 22
                                                                                                                                 Clerk
                                          Marion Superior Court,   Civil Division 2                             Marion County, Indiana




  STATE OF INDIANA                                                 IN   THE MARION SUPERIOR COURT
                                                        SS:
  COUNTY OF MARION                                                 CAUSE NO.:


  Erik   M. Goodwin,

           Plaintiff,


           VS.


  Experian Information Solutions             Inc.,




           Defendant.




                                                     PETITION

          COMES NOW Plaintiff, through counsel,                      and for Plaintiffs causes of action

 against Defendant states as follows:


          1.     This   is   an action for damages brought by an individual consumer against


 the Defendant Experian for Violations 0f the Fair Credit Reporting                          Act (hereafter   FCRA)

 15 U.S.C. §1681 et seq.


          2.     Jurisdiction of this Court arises under 15 U.S.C.                          §1681p and 28 U.S.C.

 §1331.


          3.     Venue       lies   properly in this district under 28 U.S.C. §1391(b).


          4.     Plaintiff is a resident       0f Indiana.


          5.     Defendant Experian Information Solutions                       Inc. is a   Delaware corporation.

          6.     Defendant Experian was and               is   engaged      in the business     of credit reporting,
Case 1:20-cv-02690-JMS-DLP Document 1-1 Filed 10/15/20 Page 9 of 15 PageID #: 23




 all   Within Indiana.


           7.      On    or about   December    28, 2018, Plaintiff ﬁled for bankruptcy protection


 under Chapter 7 0f the Bankruptcy Code in case number 18-09589-RLM-7A, ﬁled in the


 Southern District 0f Indiana.


           8.      Plaintiff received a standard discharge      on 0r about April     6,   2019.


           9.      Defendant Experian was aware 0f Plaintiffs ﬁling for bankruptcy protection


 as    Defendant Experian was reporting the date Plaintiff ﬁled the bankruptcy petition in the

 public records section of Plaintiffs Experian credit report.


           10.     Defendant Experian was aware 0f              Plaintiff‘s   bankruptcy discharge as


 Defendant Experian was reporting the date of the discharge in the public records section of

 Plaintiffs Experian credit report.


           11.     Defendant Experian     is   a sophisticated entity, well aware 0f         its   obligations


 under the       FCRA.

           12.     Defendant Experian has been 0n notice since           at least   2008   that pre-petition


 debts discharged in bankruptcy, With an account opening date preceding the ﬁling of the


 bankruptcy petition, should be reported with a zero or blank dollar balance and an

 “included in bankruptcy” or “discharged in bankruptcy” status indication.


           13.     Defendant Experian     is   reporting the following accounts as due and           owing

 on    Plaintiff‘s credit report:   AUTO TRAKK, LLC in the amount 0f $5,584.00.

           14.      The reporting 0f $5,584.00      as   due and owing   is false   because the debt was


 discharged in the received in bankruptcy, case number 18-09589-RLM-7A, ﬁled in the


 Southern District 0f Indiana.
Case 1:20-cv-02690-JMS-DLP Document 1-1 Filed 10/15/20 Page 10 of 15 PageID #: 24




           15.    Plaintiff received a discharge              0n April   6,   2019.


           16.    Defendant Experian reported the discharge                        in case   18-09589-RLM-7A 0n

  Plaintiff‘s in the public records section           of the credit reports.


           17.    Defendant Experian has no reasonable means of monitoring or updating the


  AUTO TRAKK, LLC account once                   it   was discharged          in   bankruptcy t0 correspond with


  the reporting 0f the discharge in the public records section of the credit reports.


           18.    The    credit report   still   shows the discharged $5,584.00                    as   owing and able   t0


  be enforced and collected.


           19.    Despite this knowledge and reporting of the April                                 6,   2019 bankruptcy

  discharge, Defendant has no reasonable                  means of monitoring                 0r updating the      AUTO

  TRAKK, LLC        account correctly once a bankruptcy discharge                       is   issued.


           20.    Despite this knowledge and reporting 0f the April                                 6,   2019 bankruptcy

  discharge, the credit reports prepared                by        the Defendants        still     show     the discharged


  $5,584.00 as owing and able t0 be enforced and collected.


           21.    Plaintiff‘s creditors     and potential creditors have accessed Plaintiffs reports

  While the misreporting was on the credit report and were misinformed by Defendants


  about Plaintiffs credit worthiness.


           22.    The inaccurate information negatively reﬂects upon                             the Plaintiff, Plaintiffs


  credit   repayment history, and    Plaintiff‘s       ﬁnancial responsibility as a debtor, and Plaintiffs


  credit worthiness.


            Count   I   — Violations 0f the Fair Credit Reporting Act                        -    Defendant Experian

           Comes now      Plaintiff and for      Count    I   against Defendant Experian and alleges t0


                                                              3
Case 1:20-cv-02690-JMS-DLP Document 1-1 Filed 10/15/20 Page 11 of 15 PageID #: 25




  the Court:


              23.    Plaintiff incorporates the foregoing paragraphs as          though the same were        set


  forth at length herein.


              24.    Pertinent hereto, Experian regularly engaged in       Whole or       in part in the


  practice 0f assembling or evaluating         consumer      credit information or other information         on

  consumers to furnish consumer reports           to third parties,   and Which uses any means 0r

  facility    of interstate commerce to prepare or furnish consumer reports.


              25.    Pertinent hereto, the Plaintiff Erik     M. Goodwin    is   a “consumer” as that


  term   is   deﬁned by 15 U.S.C. §1681a(c).

              26.    Pertinent hereto, the above-mentioned credit reports          were   written, oral, 0r


  other communication 0f any information            by   a consumer reporting agency bearing          on a

  consumer’s credit worthiness, credit standing, credit capacity, character, general


  reputation, personal characteristics, 0r       mode of living used     0r expected to be used or


  collected in      Whole 0r   in part t0 serve as a factor in establishing the     consumer’s    eligibility


  for credit 0r insurance t0      be used primarily for personal, family, 0r household purposes;


  employment purposes; 0r any other purpose authorized under 15 U.S.C. 168 1b.

              27.    Under 15 U.S.C. §1681n and 15 U.S.C. §16810, Defendant Experian                   is



  liable to the Plaintiff for willfully     and negligently Violating the requirements imposed 0n

  Defendant Experian 0f information under 15 U.S.C. §1681€(b)                    in assuring reasonable


  procedures t0 assure         maximum possible    accuracy t0 prevent such reporting 0f inaccurate


  information in Plaintiff‘s reports.


              28.    In addition, Plaintiff disputed the inaccuracy t0 Defendant Experian.


                                                         4
Case 1:20-cv-02690-JMS-DLP Document 1-1 Filed 10/15/20 Page 12 of 15 PageID #: 26




             29.         Upon information and belief,     the Credit Report     Agency Defendants reported

  to   the       Defendant Experian Information Solutions                Inc.   that   Plaintiff disputed        the


  delinquency and false credit reporting.


             30.         Defendant Experian failed     to correct the inaccuracies     and reveriﬁed   to


  Plaintiff that the reporting       was   accurate.


             3   1.      Equifax, a competing Credit Reporting        Agency Who       also maintained a


  credit ﬁle          on Erik M. Goodwin corrected      this issue   upon dispute by Erik M. Goodwin

  and otherwise maintained reasonable procedures                t0 assure   maximum possible       accuracy,


  unlike Defendant.


             32.         Trans Union, a competing Credit Reporting Agency              who   also maintained a


  credit ﬁle          on Erik M. Goodwin corrected      this issue   upon dispute by Erik M. Goodwin

  and otherwise maintained reasonable procedures                t0 assure   maximum possible       accuracy,


  unlike Defendant.


             33.         Under 15 U.S.C. §1681n and 15 U.S.C. §16810, Defendant Experian                    is



  liable to the Plaintiff for willfully      and negligently Violating the requirements imposed 0n

  Defendant Experian 0f information under 15 U.S.C. §1681i wherein the Defendant failed


  to use reasonable procedures t0 reinvestigate Plaintiffs disputes and, likewise,                  took


  inadequate action to correct Plaintiffs consumer reports or delete the false data 0r


  otherwise conduct an appropriate, lawful reinvestigation.


             34.         The conduct 0f Defendant Experian was a         direct   and proximate cause, and a

  substantial factor, in bringing about the serious injuries, actual              damages and harm     t0 the


  Plaintiff and         Defendant Experian   is   liable to the Plaintiff for the full   amount 0f statutory,

                                                           5
Case 1:20-cv-02690-JMS-DLP Document 1-1 Filed 10/15/20 Page 13 of 15 PageID #: 27




  actual   and punitive damages, along With the attorneys’ fees and the costs of litigation, and

  such further   relief, as   permitted by law.


           WHEREFORE,          Plaintiff seek judgment in Plaintiff‘s favor          and damages against

  Defendant Experian based on the following requested                   relief:



           a.     Actual damages;


           b.     Statutory damages;


                  Punitive damages;


                  Costs and reasonable attorney’s fees under 15 U.S.C. §§1681n and 16810;


  and

                  Such other and further     relief as   may be necessary, just and proper.



                                                  Respectfully submitted,
                                                  /s/John T. Steinkamp
                                                  John T. Steinkamp, #19891-49
                                                  Attorney for Plaintiff
                                                  5214      S.   East Street, Suite D-l
                                                  Indianapolis,          IN 46227
                                                  3 17-780-8300
                                                  john@j ohnsteinkampandassociates.com



                                        Demand for Jury            Trial


   Comes now      Plaintiff and    demands a jury   trial   on    all   issues so triable.


                                                  /s/John T. Steinkamp
                                                  John T. Steinkamp, #19891-49
0-cv-02690-JMS-DLP       Document 1-1 COMPLETE
 SENDER: COMPLETE THIS SECTION         Filed 10/15/20
                                               THIS SECTIONPage   14 of 15 Pag
                                                            ON DELIVERY

    I Complete items 1. 2. and 3.                                       A. Signature

    I Print your name and address on the reverse                                       raw   v
                                                                                                                           U Agent
      so that we can return the card to you.
                                                                        x”       .H_....
                                                                                                 __
                                                                                                       "‘"
                                                                                                              '11:-        UAddmee
    l Attach this card to the back of the mallpiece.                     B. Received by (Printed      Name)           C. Date of Delivery

         or on the front       if   space permits.
    1.   Article   Addressed    to:                                      D.   Isdeuvayaddmssdmmmmnann Eves
    nxpcnan unormauon commons, 1nc.
                                                                              IfYES,entetdellveryaddreubelmwz              D No
    c/o CT Corporation System
    150 West Market Street, Ste. 800
    Indianapolis, IN 46204



                                                                        SW    DMWIW
                                                                       3.ServioeType

                                                                       mmmmwm umww
l...           .      .   ,~           ..     ,.   .   .   ,
                                                               -
                                                                       D Adult                                  E1 Registered   Man'-
I




.
           lllllllll||||VIIIIIIIHIIIIIIHIIIIHI||||||||
              9590 9402 5180 9122 1797 46                              SWCNlmMammm
                                                                       U 00"” °“   W“ Mm amt: gmm
                                                                                                                D   Mm    W        tar

                                                                                                                                         '-



                                                                                 ﬁnmwm WWW
L
.   9    Aninln    Nnmhnr [Tramfar from service label)                        MHDIWVW
             ?Ulﬂ U?UU DDDU                            01H].   [+370

    Ps Form 381 1,             July 2015    PSN 7530-02-000-9053                                               Domestic Return Receiptﬁ
0-cv-02690-JMS-DLP    Document
            USPS TRACKNG #     1-1 Filed 10/15/20 Page    15 of 15 Pag
                                                   First-Class Mail




                       IWW
                                                                                 Posmge & Fees Paid
                                                                                 USPS
|                                                                                Permit No. G-10
I
        ||   lil   I
I




|
      9590 QHDE SLBU         31.22   1.79?    HE
|



                         °
|
    United States            Sender: Please   print   your name, address, and ZIP+4°   in this   box'
|
    Postal Service
|
                                             Marion County Superior Court
|

                                                200 East Washington St.
|




|
                                                 Indianapolis, IN 46204
|




|




|




|
                                                   49D02-2009-MI-032 1 77
l




_—_——__—A              1}”!llilliiiii’l’lilh,””IllSi”lhﬂinllillilhhiinl”“li
